Citation Nr: 0421164	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date, prior to November 15, 2001, 
for assignment of a 70 percent evaluation for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This issue is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDINGS OF FACT

1.  The veteran's claim for increased evaluation for his PTSD 
was received at the RO on November 15, 2001.

2.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable prior to 
November 15, 2001.  


CONCLUSION OF LAW

An effective date prior to November 15, 2001 for the 70 
percent evaluation for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA in 
January 2002.  Although the VCAA notice specifically 
pertained to an increased rating, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice on the issue of an earlier effective date did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate a claim for an earlier effective 
date in the June 2002 rating decision.  Additionally, the RO 
notified veteran the reasons why he was not entitled to an 
earlier effective date in the October 2002 statement of the 
case, and the November 2002 and March 2004 supplemental 
statements of the case.  The RO provided the veteran the laws 
and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the December 1968 
VA compensation examination, the VA outpatient treatment 
records dated from March 2001 to December 2001, a February 
2002 evaluation report from the Vet Center, a February 2002 
VA compensation examination report and a May 2002 opinion 
from the veteran's treating VA physician.  There are no 
additional medical treatment records that are necessary to 
proceed to a decision in this case.  

The Board finds that additional development is not necessary 
to make a decision on the issue being decided in this case.  
Another VA examination is unnecessary in this case because 
the medical evidence already of record establish that no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Earlier Effective Date

The veteran contends that he should receive an earlier 
effective date because he has had chronic PTSD symptoms since 
his separation from active service.  The veteran argues that 
he has the same condition that he had in 1968 and he had been 
misdiagnosed at that time.  He argues that the VA medical 
evidence supports this contention and his 70 percent rating 
for post traumatic stress disorder should be effective since 
1968.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

In a February 1969 rating decision, the RO granted service 
connection for anxiety reaction and assigned a 10 percent 
disability rating, effective October 12, 1968.  The veteran 
did not submit a notice of disagreement on this issue within 
one year of the date of notice of the notification letter.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) 
(2003).  That determination is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.302(a) (2003).  

In January 1974 the RO confirmed and continued the 10 percent 
rating for the veteran's service-connected anxiety reaction.  
The veteran appealed.  In a November 1974 decision the Board 
affirmed the RO's decision.  That decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

In November 2001, the veteran filed a claim for an increased 
rating for his service-connected disability.  In a June 2002 
rating decision, the RO granted a 70 percent rating for the 
veteran's service-connected psychiatrist disorder.  The RO 
changed the diagnosis from anxiety reaction to post traumatic 
stress disorder based on the VA medical treatment records 
dated from March 2001 to December 2001 and the February 2002 
VA compensation examination.  The examiners determined that 
the proper diagnosis for the veteran's service-connected 
disability was post traumatic stress disorder rather than 
anxiety reaction, but felt this was the same disability.  

The veteran's treating VA psychiatrist diagnosed the veteran 
with depressive disorder and post traumatic stress disorder 
from March 2001 to December 2001.  In July 2001 the examiner 
provided a current Global Assessment of Functioning (GAF) 
score of 60 and a score of 60 over the prior year.  The 
examiner indicated that the veteran had moderate impairment 
due to post traumatic stress disorder.  

In February 2002 the RO received an evaluation report from 
the Vet Center, which is undated and unsigned.  The diagnosis 
was post traumatic stress disorder and alcohol abuse, in 
remission, and a GAF score of 40.  

The veteran underwent a VA mental disorders examination in 
February 2002.  The VA physician reported the veteran's 
history and performed a mental status examination.  Based on 
the history and evaluation, the diagnosis was chronic post 
traumatic stress disorder impression included PTSD and 
depressive disorder.  The physician provided a current GAF 
score of 50 and a score of 50 over the prior year.  The 
examiner stated that the veteran's stressors were moderate to 
severe secondary to post traumatic stress disorder, sleep 
disturbance, depression and social isolation.  

In a May 2002 statement the veteran's treating psychiatrist 
stated he had had the opportunity to follow the veteran for 
the previous ten months.  He stated that he has observed a 
progressive decline in the veteran's function.  He stated the 
veteran was currently unable to hold a job and his stress 
intolerance was progressive.  The physician provided a 
current GAF score of 45.  

In the June 2002 rating decision the RO awarded a 70 percent 
disability rating for the veteran's service-connected PTSD, 
effective November 15, 2001.  In the October2002 statement of 
the case, the RO advised that the effective date of the 
increased evaluation was the date the veteran's reopened 
claim was received on November 15, 2001.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2003). 

The VA outpatient treatment records dated from March 2001 do 
not show entitlement to a 70 percent rating.  During that 
time the veteran's treating VA psychiatrist provided a 
current GAF score of 60 and a score of 60 over the prior 
year.  It is only subsequent to that time in the May 2002 
opinion that the psychiatrist stated he had observed a 
progressive decline in the veteran's function and provided a 
GAF score of 45.  

The February 2002 evaluation report from the Vet Center has 
little or no probative value in this case.  The report is 
undated and unsigned.  It is not clear that the evaluation 
was completed by a qualified health care professional.  
Moreover, it does not provide any clear indication when a GAF 
score of 40 was warranted.  

Upon review, the Board finds that the veteran did not submit 
or identify VA hospitalization or other medical records prior 
to filing his claim for an increase.  The veteran also did 
not submit any communication or action indicating intent to 
apply for increase prior to November 15, 2001.  The Board 
finds that he did not file an informal claim for increase 
prior to November 15, 2001.  38 C.F.R. §§ 3.155, 3.157 
(2003).  

The Board finds that subsequent to the final November 1974 
Board denial of an increased evaluation, the veteran did not 
file a claim for increased evaluation for PTSD until November 
15, 2001.  Accordingly, the effective date of the increased 
evaluation cannot be earlier than November 15, 2001, on the 
basis of the date of the claim.  

Moreover, the evidence does not establish that an increase in 
disability due to PTSD was factually ascertainable within the 
one-year period prior to receipt of the claim for increase in 
November 15, 2001.  Thus, the Board concludes that, based on 
the evidence of record, an effective date for the 70 percent 
evaluation for PTSD prior to November 15, 2001 is not 
warranted.


ORDER

An earlier effective date prior to November 15, 2001 for 
assignment of a 70 percent rating for PTSD is denied.  



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeal



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



